                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        NICHOLAS M. SMITH,
                                   4                                                   Case No. 18-cv-06794-SI (SI)
                                                      Plaintiffs,
                                   5                                                   SECOND
                                                v.                                     PRETRIAL PREPARATION ORDER
                                   6                                                   (CIVIL)
                                        GOLDEN STATE WARRIORS, LLC,
                                   7
                                                      Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  12   DESIGNATION OF EXPERTS: June 5, 2020; REBUTTAL: June 19, 2020;
Northern District of California
 United States District Court




                                            Parties SHALL conform to Rule 26(a)(2).
                                  13
                                       EXPERT DISCOVERY CUTOFF is: July 10, 2020.
                                  14

                                  15   DISPOSITIVE MOTIONS SHALL be filed by; April 17, 2020;
                                            Opp. Due: May 1, 2020; Reply Due: May 8, 2020;
                                  16        and set for hearing no later than May 22, 2020 at 10:00 AM.

                                  17   PRETRIAL CONFERENCE DATE: August 4, 2020 at 3:30 PM.
                                  18
                                       JURY TRIAL DATE: August 17, 2020 at 8:30 AM.
                                  19        Courtroom 1, 17th floor.

                                  20   TRIAL LENGTH is estimated to be days.
                                  21   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                       n/a
                                  22

                                  23   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                  24   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                  25
                                              IT IS SO ORDERED.
                                  26

                                  27

                                  28
                                   1   Dated:   1/22/20
                                   2                          ____________________________________
                                                              SUSAN ILLSTON
                                   3                          United States District Judge
                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                          2
